Case 18-20439        Doc 27     Filed 01/28/19     Entered 01/28/19 16:46:12          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20439
         Kathleen Marie Orasco

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20439             Doc 27     Filed 01/28/19    Entered 01/28/19 16:46:12              Desc         Page 2
                                                      of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $188.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                         $188.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $178.68
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                            $9.32
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $188.00

 Attorney fees paid and disclosed by debtor:                        $0.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim          Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
 Advocate Medical Group              Unsecured         217.00           NA            NA            0.00       0.00
 Ameren IP                           Unsecured         368.00           NA            NA            0.00       0.00
 Bell Subrogation                    Unsecured     16,580.00            NA            NA            0.00       0.00
 City of Chicago - Dept of Revenue   Unsecured      5,000.00            NA            NA            0.00       0.00
 Comcast Cable                       Unsecured         718.00           NA            NA            0.00       0.00
 Commonwealth Edison                 Unsecured         800.00           NA            NA            0.00       0.00
 Illinois Tollway                    Unsecured         282.00           NA            NA            0.00       0.00
 Merchants Credit Guide              Unsecured         596.00           NA            NA            0.00       0.00
 Nicor Gas                           Unsecured         800.00           NA            NA            0.00       0.00
 OneMain Financial                   Secured        6,961.00       2,411.63      2,411.63           0.00       0.00
 Penn Credit Corporation             Unsecured         192.00           NA            NA            0.00       0.00
 Republic Services #721              Unsecured          82.00           NA            NA            0.00       0.00
 South Stickney Sanitation           Unsecured         240.00           NA            NA            0.00       0.00
 Sprint                              Unsecured      2,400.00            NA            NA            0.00       0.00
 State Farm Auto Claim Central       Unsecured           1.00           NA            NA            0.00       0.00
 T-Mobile                            Unsecured         997.00           NA            NA            0.00       0.00
 US Cellular                         Unsecured         361.00           NA            NA            0.00       0.00
 Village of Bridgeview               Unsecured         500.00           NA            NA            0.00       0.00
 Village of Summit                   Unsecured         500.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20439        Doc 27      Filed 01/28/19     Entered 01/28/19 16:46:12             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $2,411.63               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $2,411.63               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $188.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $188.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
